Exhibit 12.1 TreeHouse Foods, Inc. Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) Nine Months Ended September 30, 2010 Earnings: Income from continuing operations before income taxes $ Add: Fixed charges Amortization of interest, net of capitalized interest 25 Other (51 ) Earnings available for fixed charges (a) $ Fixed charges: Interest expense $ Capitalized interest and tax interest 91 One third of rental expense (1) Total fixed charges (b) $ Ratio of earnings to fixed charges (a/b) (1) Considered to be representative of interest factor in rental expense.
